Case 2:16-cv-03493-FMO-AS Document 254 Filed 11/25/20 Page 1 of 6 Page ID #:8040

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.          CV 16-3493 FMO (ASx)                                 Date    November 25, 2020
 Title             City of Long Beach v. Monsanto Company, et al.




 Present: The Honorable           Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                  None                          None
                Deputy Clerk                      Court Reporter / Recorder             Tape No.
             Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                       None Present
 Proceedings:               (In Chambers) Order Re: Pending Motion

       Having reviewed and considered all the briefing filed with respect to plaintiffs’ Renewed
Motion for Certification of Settlement Class, Preliminary Approval of Class Action Settlement,
Approval of Notice Plan, Appointment of Class Action Settlement Administrator, and Appointment
of Class Counsel (Dkt. 213, “Motion”), the court finds that oral argument is not necessary to
resolve the Motion, see Fed. R. Civ. P. 78(b); Willis v. Pac. Mar. Ass'n, 244 F.3d 675, 684 n. 2 (9th
Cir. 2001), and concludes as follows.

        Pursuant to the parties’ Class Action Settlement Agreement (“Settlement Agreement”),
defendant will pay $550 million to the settlement class members to resolve this case. (See Dkt.
213-2, Settlement Agreement at ¶¶ 73, 76). Defendant will separately pay “all reasonable costs
and expenses incurred in (1) the notice process, which includes all costs incurred in connection
with preparing, printing, publishing, and mailing the Direct Notice; and (2) the administration
process, which includes all costs and expenses incurred to hire a Class Action Settlement
Administrator and costs of processing claims and administering the Settlement Agreement.” (Id.
at ¶ 10). In addition, defendant will not oppose an application for attorney’s fees and expenses
in the amount of $98 million, (see id. at ¶ 103), which will also be paid separately by defendant.1
(See id. at ¶ 105).

         According to plaintiffs, defendant’s conduct has affected class members in one or more


         1
         Attorney’s fees and expenses include “attorneys’ fees, costs, litigation expenses, and fees
and expenses of the Special Master and consulting experts assigned to assist the Special Master
in developing the Allocation.” (Dkt. 213-2, Settlement Agreement at ¶ 7). They do not include
claims administration expenses. (See id.). “The costs and expenses for implementing the
Allocation by the Special Master will be split equally between the Parties; however, Defendant’s
share of costs and expenses shall not exceed $100,000. Any additional costs and expenses for
implementing the Allocation shall be paid from Class Counsel’s Attorneys’ Fees and Expenses.”
(Id.). No costs and expenses for implementing the Allocation shall be paid from the Settlement
Fund. (See id.).
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                            Page 1 of 6
Case 2:16-cv-03493-FMO-AS Document 254 Filed 11/25/20 Page 2 of 6 Page ID #:8041

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 16-3493 FMO (ASx)                                Date    November 25, 2020
 Title          City of Long Beach v. Monsanto Company, et al.

ways by requiring: (1) “monitoring PCBs in stormwater, (2) complying with a regulatory Total
Maximum Daily Load (TMDL) under the [Clean Water Act’s National Pollutant Discharge and
Elimination System (‘NPDES’)] program, or (3) complying with sediment remediation costs under
a regulatory Superfund or Category 4(b) clean up order.” (Dkt. 213-1, Memorandum of Points and
Authorities in Support of Renewed Motion for Certification of Settlement Class, Preliminary
Approval of Class Action Settlement, Approval of Notice Plan, Appointment of Class Action
Settlement Administrator, and Appointment of Class Counsel (“Memo.”) at 5). The Settlement
Agreement creates three main funds to compensate for the identified harms, while a fourth fund
will be created “to compensate legal costs of litigating entities and to compensate special needs
and costs of class members.” (Id.). The allocation of the funds is broken down as follows: (1)
Monitoring Fund of $42,895,000; (2) TMDL Fund of $250,000,000; (3) Sediments Fund of
$150,000,000; and (4) Special Needs Fund of $107,105,000. (See Dkt. 213-2, Settlement
Agreement at ¶ 76; Dkt. 213-1, Memo. at 6).

         Pursuant to the Settlement Agreement, “Released Claims”

                means all claims, demands, rights, damages, obligations, suits, debts, liens,
                contracts, agreements, and causes of action of every nature and description
                whatsoever, ascertained or unascertained, suspected or unsuspected,
                existing now or arising in the future, whether known or unknown, both at law
                and in equity which were or could have been alleged related to the
                manufacture, sale, testing, disposal, release, marketing, or management of
                PCBs, including but not limited to any claims based upon or related in any
                way to the subjects of the Action, the Underlying Actions, or this Settlement
                Agreement or any component parts thereof, and regardless of the legal
                theory or type or nature of damages claimed; provided, however, that nothing
                in this Settlement Agreement will preclude or affect any action brought by
                governmental entities seeking response costs, penalties, or other remedies,
                under the Comprehensive Response, Compensation and Liability Act
                (“CERCLA”) or similar state Superfund statutes and applicable regulations,
                or under any other laws or regulations, related to Defendant’s or a Released
                Person’s discharge or disposal of PCBs.

(Dkt. 213-2, Settlement Agreement at ¶ 41). The Settlement Agreement further provides that
“Defendant is entitled to protection from contribution and/or indemnity claims or actions asserted
against Defendant by any person or persons who are not parties to this Settlement Agreement for
all Released Claims and all matters alleged in the Action or the Underlying Actions.” (Id. at ¶ 106).

         While defendant’s desire for a broad release is understandable, the court has concerns
regarding the extent and scope of the release. See Newberg on Class Actions § 13:15 (5th ed.
2014) (“Beyond the value of the settlement, courts [have] rejected preliminary approval when the
proposed settlement contain[s] obvious substantive defects such as . . . overly broad releases of
liability.”). For example, on the one hand, the release states that defendant is entitled to
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                              Page 2 of 6
Case 2:16-cv-03493-FMO-AS Document 254 Filed 11/25/20 Page 3 of 6 Page ID #:8042

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.         CV 16-3493 FMO (ASx)                                  Date     November 25, 2020
 Title            City of Long Beach v. Monsanto Company, et al.

“protection from contribution and/or indemnity claims or actions asserted against Defendant by any
person or persons who are not parties to this Settlement Agreement for all Released Claims and
all matters alleged in the Action or the Underlying Actions” and that nothing in ¶ 106 “shall create
a duty on the part of Named Class Plaintiffs, Settlement Class Members, and/or Releasing
Persons to defend and/or indemnify Defendant or Released Persons in any contribution and/or
indemnity claim.” (Dkt. 213-2, Settlement Agreement at ¶ 106). On the other hand, the next
paragraph in the Settlement Agreement states that each class member

                  agrees to be responsible for any liens, interests, actions, or derivative claims
                  made by any third party for or as against Settlement Funds and/or the
                  consideration that is the subject of this Agreement, to the extent allocated to
                  each Settlement Class Member. Each Settlement Class Member further
                  agree[s] to defend, indemnify, and hold harmless Defendant against any
                  claim, demand, action, cost, expense, attorneys’ fee, loss, judgment, or
                  liability it may be subjected to by any person or entity who may claim through
                  the Settlement, for the portion of the Settlement allocated to each Settlement
                  Class Member, in a derivative manner against Defendant, including without
                  limitation, any insurers, agents, representatives, successors, predecessors,
                  assigns, and attorneys, bankruptcy trustees, and any and all other persons,
                  firms, corporations, associations, and other legal entities who may claim
                  through them in a derivative manner.

(Id. at ¶ 107).

         First, the court cannot approve any release that contains any language that seeks or
suggests that the claims of persons or entities who are not parties to this case are barred. It is not
difficult to imagine a third-party suing defendant for conduct relating to the allegations in this case
and it is difficult to tell from the release whether defendant would seek to require class members
to defend and/or indemnify defendant in the third-party lawsuit. Defendant is entitled to no more
than the release of the claims class members asserted or could have asserted in the operative
complaint against defendant. See Hesse v. Sprint Corp., 598 F.3d 581, 590 (9th Cir. 2010) (“A
settlement agreement may preclude a party from bringing a related claim in the future even though
the claim was not presented and might not have been presentable in the class action, but only
where the released claim is based on the identical factual predicate as that underlying the claims
in the settled class action.”) (internal quotation marks omitted). Defendant is not entitled to have
class members indemnify it for any “claims or actions asserted against Defendant by any person
or persons who are not parties to this” action, (Dkt. 213-2, Settlement Agreement at ¶ 106), for
conduct alleged in the operative complaint. Indeed, there is no need for the release to address
claims raised that could be asserted against defendant by a non-party, even if the claims have
some relationship to the allegations in the operative complaint.

         Second, it is unclear why the release references CERCLA claims since there are no such

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                               Page 3 of 6
Case 2:16-cv-03493-FMO-AS Document 254 Filed 11/25/20 Page 4 of 6 Page ID #:8043

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 16-3493 FMO (ASx)                                 Date    November 25, 2020
 Title          City of Long Beach v. Monsanto Company, et al.

claims in the operative complaint.2 (See, generally, Dkt. 201, Third Amended Complaint). Further,
the release is overbroad to the extent it requires the release of claims in “the Underlying Actions.”
(Dkt. 213-2, Settlement Agreement at ¶ 106). The court will approve a release that requires class
members to release only claims against defendant that were or could have been asserted in the
operative complaint. See, e.g., Marshall v. Northrop Grumman Corporation, 2020 WL 3630052,
*6 (C.D. Cal. 2020) (“Because the scope of the proposed settlement agreement's release of
liability could extend to any cause of action that has a logical or causal connection to the Released
Claims, and is not limited to claims based on an identical factual predicate, the proposed release
of liability is impermissible.”); Stokes v. Interline Brands, Inc., 2014 WL 5826335, *1 (N.D. Cal.
2014) (denying preliminary approval where release was “overbroad and [gave] defendant a
windfall beyond the scope of the claims in the complaint”); McKeen-Chaplin v. Franklin American
Mortg. Co., 2012 WL 6629608, *5 (N.D. Cal. 2012) (finding release overbroad where there was
“no showing that Plaintiffs ha[d] been independently compensated for the broad release of claims
unrelated to [the] dispute”); Allen v. Similasan Corporation, 318 F.R.D. 423, 428 (S.D. Cal. 2016)
(“When the broad release provisions in this Settlement Agreement are coupled with a large
broadening of the class description so that now a nationwide class of users is releasing its claims
instead of a California-only class, it appears that this Settlement is crafted to provide protection
to [defendant] and not to benefit the unnamed Plaintiffs.”).

         Finally, the overly broad release and indemnification provision are also concerning given
that it appears that most of the class members will receive a very modest payout. (See Dkt. 213-
2, Settlement Agreement at ¶ 41; see also id. at ¶ 80(h) (Special Needs Fund, Part B)). While
there are approximately 2,528 initial settlement class members who may receive a payment
between $15,000 and $30,000 from the Monitoring Fund “as consideration for a class release[,]”
(see id. at ¶ 77), only 242 class members will recover from the $250,000,000 TMDL Fund, (see
id. at ¶ 78(a) & Exh. D at ECF 6917-20), and only 12 are entitled to recover from the $150,000,000
Sediments Fund. (See id. at ¶ 79(a)-(c) & Exh. E at ECF 6922). Given that the vast majority of
class members will be receiving a payment between $15,000 and $30,000, the notion of requiring
any class member to indemnify defendant for anything – no matter how narrowly it may be defined
by the parties – relating to this case is troubling.

       The court also finds problematic the attorney general provision, (see Dkt. 213-2, Settlement
Agreement at ¶ 81), which provides that in the event a state attorney general or related entity “files
a future action . . . against Defendant related to PCBs for which one or more Settlement Class
Members were or are compensated under this settlement, then Settlement Class Members, within
that same state, that are permitted and discharge or release PCBs into the 303(d) body of water
impaired by PCBs that is the subject of the newly filed suit, shall have only their future payments


         2
          To the extent the parties want to make it clear that such claims are not barred by this
release, they should adopt the language proposed by the City of Seattle in its brief. (See Dkt. 228,
Initial Settlement Class Member City of Seattle’s Objection to Motion for Preliminary Approval
Regarding Release and Contribution at 14).
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                               Page 4 of 6
Case 2:16-cv-03493-FMO-AS Document 254 Filed 11/25/20 Page 5 of 6 Page ID #:8044

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 16-3493 FMO (ASx)                                 Date    November 25, 2020
 Title          City of Long Beach v. Monsanto Company, et al.

reduced by twenty percent[.]” (Id.). Plaintiffs contend that this provision helps to “avoid double
payment by Monsanto – that is, payment to class members and attorneys general for the same
contemplated remediation or mitigation costs.” (Dkt. 213-1, Memo. at 16). But the interests of the
class members and the state attorneys general will necessarily, and perhaps significantly, be
different. If the state attorneys general were coordinating with the class members, then perhaps
plaintiffs’ contention would be persuasive. However, the court sees no reason why a class
member’s recovery should be reduced because another governmental entity with different
interests and law enforcement obligations has decided to sue defendant based on conduct that
is encompassed by the allegations in this case.3

         The court also questions the Settlement Agreement’s cancellation provision, (see Dkt. 213-
2, Settlement Agreement at ¶ 102), specifically the language providing that “[i]f any Party that has
filed a lawsuit against Defendant as of the issuance of the Final Order approving the Class Action
Settlement (‘Litigating Plaintiff’) opts out of the Settlement, then the total settlement amount to be
paid by Defendant under Paragraph 73 will be reduced by each opting out Litigating Plaintiff’s
allocated share of the Settlement Funds.” (Id.). This provision could significantly and unfairly
reduce the Settlement Fund (or artificially inflate the settlement amount) given that, at least with
respect to the Sediments Fund, the allocation is to be determined by a Special Master “upon
application[.]” (See id. at ¶ 79(d)).

        Similarly, the court has concerns regarding the Special Needs Fund, Part A, which will be
used to compensate 15 named plaintiffs and other litigating entities. (See Dkt. 213-2, Settlement
Agreement at ¶ 80(b)-(c)). The amount ($57,105,000) and basis for the allocation are not
sufficiently clear to the court. To the extent the parties submit a renewed motion and settlement
agreement, they shall identify with particularity each class member entitled to receive a distribution
from this fund, which class members are under contract with Lead or Co-Class Counsel, and
which class members retained outside counsel and experts, or filed lawsuits.

       Next, the court questions whether the attorney’s fees provision of the settlement renders
the settlement unfair. The Settlement Agreement provides that defendant “agrees to pay the
Attorneys’ Fees and Expenses awarded by the Court in an amount not to exceed $98,000,000,”
(Dkt. 213-2, Settlement Agreement at ¶ 103), which at this juncture appears excessive, particularly
when the Settlement Agreement apparently permits any fees not awarded to revert to defendant.
(See, generally, id.). Further, plaintiffs must exclude from their request for attorney’s fees and
costs the “fees and expenses of the Special Master and consulting experts assigned to assist the
Special Master in developing the Allocation.” (Id. at ¶ 7). The court must be able to evaluate the
reasonableness of plaintiffs’ request for attorney’s fees in relation to either the percentage of fund
method and/or lodestar method and utilize the method that achieves a reasonable result. See In


         3
          Just as defendant can argue that it is entitled to contribution under CERCLA, see 42
U.S.C. §§ 9601, et seq., defendant can also argue in any action filed by any state attorney general
that it should receive some sort of the credit for the amount defendant paid in this case.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                               Page 5 of 6
Case 2:16-cv-03493-FMO-AS Document 254 Filed 11/25/20 Page 6 of 6 Page ID #:8045

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 16-3493 FMO (ASx)                                Date     November 25, 2020
 Title          City of Long Beach v. Monsanto Company, et al.

re Bluetooth Headset Products Liability Litig., 654 F.3d 935, 942 (9th Cir. 2011) (“Though courts
have discretion to choose which calculation method they use, their discretion must be exercised
so as to achieve a reasonable result.”).

       Finally, it’s unclear to the court how or what mechanism will be used to monitor the
settlement. A settlement of this size and complexity will require the court to issue a multi-year
consent decree that deals with all aspects of administering and implementing the settlement. The
appointment of a monitor or special master that reports directly to the court will, of course, be
necessary. The special master or monitor shall be responsible for all aspects relating to the
administration and implementation of the settlement. To the extent a special master is appointed,
he or she shall be selected and his or her authority shall be defined as stated in Rule 53(c) of the
Federal Rules of Civil Procedure.4 See Fed. R. Civ. P. 53(c)(1) (providing, inter alia, that Special
Master has authority to “regulate all proceedings;” “take all appropriate measures to perform the
assigned duties fairly and efficiently;” and “if conducting an evidentiary hearing, exercise the
appointing court's power to compel, take, and record evidence”). The court’s review of the special
master’s decision shall be de novo. Fed. R. Civ. P. 53(f). The special master may “impose on a
party any noncontempt sanction provided by Rule 37 or 45, and may recommend a contempt
sanction against a party and sanctions against a nonparty.” Fed. R. Civ. P. 53(c)(2). The special
master shall have the discretion to decide whether an in-person hearing is necessary to resolve
a dispute or whether the dispute may be resolved through a telephonic hearing. The special
master may communicate ex parte with the court regarding the instant case. No party shall
communicate with the special master ex parte unless otherwise permitted by the Special Master.

         Based on the foregoing, IT IS ORDERED THAT:

         1. Plaintiffs’ Motion (Document No. 213) is denied without prejudice.

       2. Plaintiffs may file a renewed Motion for Certification of Settlement Class, Preliminary
Approval of Class Action Settlement, Approval of Notice Plan, Appointment of Class Action
Settlement Administrator, and Appointment of Class Counsel no later than December 31, 2020.
                                                      Initials of Preparer   vdr




         4
          In the past, the court has requested that the parties submit the names and educational
and background materials for at least three proposed candidates. If the parties utilize this
approach, they should submit names and materials of applicants with extensive experience in
environmental law. Alternatively, the court may decide to have the parties issue a Request for
Proposal (“RFP”) for a settlement compliance monitor. See, e.g., UFCW & Employers Benefit
Trust v. Sutter Health, et al., Case No. CGC-14-538451 (San Francisco Superior Court) (RFP
seeking settlement compliance monitor in consolidated actions brought by private plaintiffs and
state attorney general).
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                              Page 6 of 6
